UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT



                           No. 99-60234
                         Summary Calendar


                         DAVID MARSHALL,

                                               Plaintiff-Appellant,

                                versus

               JOE PRICE, Sheriff; BRUCE CARVER;
                 DIANE EDRINGTON, also known as
                           Nurse Diane,

                                              Defendants-Appellees.



          Appeal from the United States District Court
            for the Southern District of Mississippi
                        (1:97-CV-167-GR)


                         November 6, 2000

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     David Marshall, Mississippi prisoner # 66294, appeals from the

summary judgment granted defendants in this 42 U.S.C. § 1983

action.   (Marshall requested the appointment of counsel by the

district court and on appeal.   The district court did not abuse its

discretion in denying the request; likewise, the request for

appointment of counsel on appeal is DENIED.      Jackson v. Dallas




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
Police   Dep’t,   811 F.2d 260,   261   (5th   Cir.   1986);   Ulmer    v.

Chancellor, 691 F.2d 209, 213 (5th Cir. 1982).)

     Marshall claims that, while in post-conviction confinement at

a county jail from 12 April through 31 October 1996, he was forced

to sleep on a mattress on the jail floor, denied pastoral visits in

retaliation for complaints about the conditions of his confinement,

and denied adequate medical and dental treatment.

     The magistrate judge recommended that summary judgment be

awarded against Marshall on the merits; in the alternative, because

Marshall had not exhausted his administrative remedies.                    The

district court agreed as to both bases and adopted the report and

recommendation.     The action was dismissed with prejudice.

     Because Marshall has failed to exhaust his administrative

remedies, as required by 42 U.S.C. § 1997e(a), we do not reach the

merits of his claims.      Such remedies were made available by the

enactment of the Administrative Remedy Program (ARP).              Gates v.

Collier, GC71-6-S-D (N.D. Miss. 19 Feb. 1994).

     Marshall contends that the ARP was not available to him

because he was housed in a county jail and had not yet been sent to

the state prison.    However, the ARP is in place at all of the state

prison facilities, and it applies to state inmates housed in county

jails or detention centers.       Potts v. Pope, 1:94-cv-342 GR (S.D.

Miss. 22 Aug. 1995).     Marshall’s allegation that he did not have

access to the ARP because he was not issued a prison number is

meritless.   There is no evidence in the record that he attempted to




                                      2
exhaust his remedies through the ARP and was denied access because

he did not have such a number.

     In sum, Marshall was a state-convicted inmate at the time of

the events giving rise to the allegations in his complaint, and,

therefore,   was   required   to    comply   with   the   state   prison’s

administrative remedy program.      Because he did not, we AFFIRM the

summary judgment awarded against him. Concomitantly, the dismissal

is to be without prejudice.     Accordingly, this matter is REMANDED

for entry of an amended judgment, dismissing this action without

prejudice.


                                   MOTION DENIED; AFFIRMED in PART;
                                   REMANDED for ENTRY OF JUDGMENT
                                   OF DISMISSAL WITHOUT PREJUDICE




                                     3